Dismissed and Memorandum Opinion filed July 29, 2004








Dismissed and Memorandum Opinion filed July 29, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00367-CV
____________
 
JOE HERNANDEZ, Appellant
 
V.
 
BENITA HERNANDEZ, Appellee
 

 
On
Appeal from 240th District Court
Fort
Bend County, Texas
Trial
Court Cause No. 03-CV-132424
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a summary judgment signed April 1,
2004.  The clerk=s record was filed on April 30,
2004.  Appellant=s brief was due June 1, 2004, but was
not filed.
On June 17, 2004, this court issued an order stating that
unless appellant submitted his brief, together with a motion reasonably
explaining why the brief was late, on or before July 16, 2004, the court would
dismiss the appeal for want of prosecution. 
See Tex. R. App. P.
42.3(b).




In response to this court=s order, appellant filed a pro se
motion for extension of time  requesting
an additional sixty-day extension of time to hire an attorney to prepare a
brief on his behalf.  The motion is
denied.
Accordingly, the appeal is ordered dismissed.  See Tex.
R. App. P. 42.3(b).
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed July 29, 2004.
Panel consists of Chief Justice
Hedges and Justices Frost and Guzman.